 



Exhibit 10.3
THIRD AMENDMENT
TO THE
RANGE RESOURCES CORPORATION
2005 EQUITY-BASED COMPENSATION PLAN
     This Third Amendment to the Range Resources Corporation 2005 Equity-Based
Compensation Plan (the “Plan”) is effective as provided herein and is made by
Range Resources Corporation, a Delaware corporation (the “Company”):
     WHEREAS, the Company has established the Plan in order to attract able
persons to serve as directors or to enter the employ of the Company and its
affiliates, and to provide a means whereby those individuals upon whom the
responsibilities of the successful administration and management of the Company
rest, and whose present and potential contributions to the welfare of the
Company and its affiliates are of importance, can acquire and maintain stock
ownership thereby strengthening their concern for the welfare of the Company and
its affiliates and, further, to provide such individuals with additional
incentive and reward opportunities designed to enhance the profitable growth of
the Company and its affiliates;
     WHEREAS, an increase in the aggregate number of shares of Stock that may be
used in connection with the Plan must be approved by the stockholders of the
Company, pursuant to Section 10(c) of the Plan and section 422(b) of the
Internal Revenue Code of 1986, as amended;
     WHEREAS, this Third Amendment is subject to stockholder approval.
     NOW, THEREFORE, the Plan is amended as provided herein, effective as of
May 24, 2006, provided that the terms of this Third Amendment are approved by
the Company’s stockholders, and, except as provided below, the Plan shall
continue to read in its current state:
Section 4(a) of the 2005 Equity-Based Compensation Plan will be amended to read
in its entirety as follows:
     4. Stock Subject to Plan.
          (a) Overall Number of Shares Available for Delivery. Subject to
adjustment in a manner consistent with any adjustment made pursuant to
Section 9, the total number of shares of Stock reserved and available for
delivery in connection with Awards under this Plan shall not exceed the sum of
(i) 2,075,000 shares (the “162(m) Covered Shares”), plus (ii) 13,875,000 shares
of Stock, less (iii) the number of shares of Stock issued under the Range
Resources Corporation 1999 Stock Option Plan (the “1999 Plan”) prior to the
Effective Date and less the number of shares of Stock issuable pursuant to
awards outstanding under the 1999 Plan as of the Effective Date, plus (iv) the
number of shares that become available for delivery under the 1999 Plan after
the Effective Date with respect to awards that lapse or are terminated and with
respect to which shares are not issued.
     IN WITNESS WHEREOF, a duly authorized officer of the Company has executed
this Third Amendment as set forth below.

              RANGE RESOURCES CORPORATION
 
       
 
  By:   /s/ Rodney L. Waller
 
 
  Name:   Rodney L. Waller
 
 
  Title:   Senior Vice President

 
 
  Date:   May 24, 2006
 

 